UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-5207



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DERRICK BYRD,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CR-03-1092)


Submitted:   May 22, 2006                     Decided:   June 7, 2006


Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert N. Boorda, Columbia, South Carolina, for Appellant. Regan
Alexandra Pendleton, Assistant United States Attorney, Greenville,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Derrick Byrd pled guilty to one count of conspiracy to

possess with intent to distribute and to distribute five kilograms

or more of cocaine and fifty grams or more of crack cocaine, in

violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), 846 (2000).                 Byrd

was   classified     as    a   career   offender   under     the    Sentencing

Guidelines.1      The district court sentenced Byrd to 180 months of

imprisonment, below the applicable advisory Guideline range of

262-327 months, based on the short period of time Byrd was involved

in the conspiracy.        On appeal, counsel filed an Anders2 brief, in

which he states there are no meritorious issues for appeal, but

suggests   that    the    district   court   failed   to   comply    with    the

requirements of Fed. R. Crim. P. 11 in the guilty plea hearing.

Byrd filed a pro se supplemental brief in which he asserts that the

district court erred in not granting an offense level reduction for

his minor role in the offense, and that the district court erred in

not applying the holding of United States v. Booker, 543 U.S. 220

(2005), at sentencing.         We affirm.

           Because Byrd did not move in the district court to

withdraw his guilty plea, his challenge to the adequacy of the Rule

11 hearing is reviewed for plain error.               See United States v.

Martinez, 277 F.3d 517, 525 (4th Cir. 2002).               Our review of the


      1
       U.S. Sentencing Guidelines Manual (2004).
      2
       Anders v. California, 386 U.S. 738 (1967).

                                     - 2 -
plea hearing transcript reveals that the district court conducted

a thorough Rule 11 colloquy that assured Byrd’s plea was made both

knowingly and voluntarily.        See United States v. DeFusco, 949 F.2d

114, 117, 120 (4th Cir. 1991).          Accordingly, we find Byrd’s guilty

plea   was   knowing    and    voluntary   and   properly    accepted    by   the

district court.

             We have also considered the assertions of error in Byrd’s

supplemental    brief    and    find    them   to   be   without   merit.      In

accordance with Anders, we have reviewed the entire record in this

case and have found no meritorious issues for appeal. We therefore

affirm Byrd’s conviction and sentence.              This court requires that

counsel inform Byrd, in writing, of the right to petition the

Supreme Court of the United States for further review.                  If Byrd

requests that a petition be filed, but counsel believes that such

a petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.               Counsel’s motion must

state that a copy thereof was served on Byrd.

             We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                       - 3 -